Case 2:19-cv-01717-RGK-AGR Document 170-20 Filed 02/20/20 Page 1 of 10 Page ID
                                  #:2615




                       EXHIBIT 18
     Case 2:19-cv-01717-RGK-AGR Document 170-20 Filed 02/20/20 Page 2 of 10 Page ID
                                       #:2616
                                                                                Page 1
 1                 UNITED STATES DISTRICT COURT

 2                CENTRAL DISTRICT OF CALIFORNIA

 3
        ALEX MORGAN, et al.,           )
 4                                     )
                        Plaintiff,     )
 5                                     )
                    vs.                ) 2:19-cv-01717-RGK-AGR
 6                                     )
        UNITED STATES SOCCER           )
 7      FEDERATION, INC.,              )
                                       )
 8                      Defendant.     )
        -------------------------------)
 9

10

11

12                      DEPOSITION OF CARLI LLOYD

13                      Philadelphia, Pennsylvania

14                      Friday, December 20, 2019

15

16

17

18

19

20

21

22

23

24      Reported by:
        FRANCIS X. FREDERICK, CSR, RPR, RMR
25      JOB NO. 172871
     Case 2:19-cv-01717-RGK-AGR Document 170-20 Filed 02/20/20 Page 3 of 10 Page ID
                                       #:2617
                                                                                Page 5
 1      C A R L I       L L O Y D,        called as a witness,
 2              having been duly sworn by a Notary
 3              Public, was examined and testified as
 4              follows:
 5      EXAMINATION BY
 6      MR. FINKEL:
 7              Q.      Ms. Lloyd, could you please state
 8      and spell your name for the record.
 9              A.      Carli Lloyd.        C-A-R-L-I,
10      L-L-O-Y-D.
11              Q.      And I'm Noah Finkel.           I'm an
12      attorney for the United States Soccer
13      Federation.
14                      Have you ever had your deposition
15      taken before?
16              A.      No.
17              Q.      Have you ever testified in any
18      kind of case before?
19              A.      No.
20              Q.      So what will happen today is I'll
21      be asking you questions.            You will be
22      answering them.        If you don't hear one of my
23      questions, just let me know that.               If I talk
24      too quickly and you don't get it all, and I
25      have a tendency to do that, just tell me and I


                         TSG Reporting - Worldwide· 877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-20 Filed 02/20/20 Page 4 of 10 Page ID
                                       #:2618
                                                                              Page 108
 1      we can go."
 2                      What did you mean by that?
 3              A.      For us to get something out of it
4       to challenge ourselves but also to be able to
5       compete with the size, strength, and
6       athleticism of the boys, that's where we have
7       capped it off.        That's where our coaches have
 8      capped it off because suddenly it becomes a
 9      non-skill game but versus athletic big,
10      strong, fast game.
11              Q.      And do you think the team could be
12      competitive against the national U18 team?
13              A.      If they weren't big, strong and
14      fast?
15              Q.      Sure.
16              A.      And they weren't men?           The
17      genetics they essentially have, yes.
18              Q.      They are men, of course, right?
19              A.      Of course.
20              Q.      Okay.     And so if you --
21              A.      But if you're basing it off of
22      skill, yes, I think that we are a very skilled
23      team and we definitely could.
24              Q.      Okay.     And do you think that the
25      team could be competitive against the senior


                         TSG Reporting - Worldwide· 877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-20 Filed 02/20/20 Page 5 of 10 Page ID
                                       #:2619
                                                                              Page 109
 1      Men's National Team?
 2              A.      I'm not sure.
 3              Q.      Okay.
 4              A.      Shall we fight it out to see who
 5      wins and then we get paid more?
 6              Q.      It would be a great event,
 7      wouldn't it?
 8              A.      Might be some injuries there.
 9              Q.      Well, let's hope not.           We don't
10      want that for either team.
11              A.      Just kidding.
12              Q.      Well, do you -- well, so why do
13      you think that the -- why is it capped at the
14      U16?    You alluded to U18 you don't play and I
15      think I miss -- I think I missed the reason
16      why on that.
17                      MS. SPANGLER:        Objection.       Asked
18              and answered.        And also calls for
19              speculation.       But you can answer if you
20              can.
21              A.      My individual development, I've
22      been training with this U18 academy boys team
23      since they were U12.          This is my -- that's my
24      individual development to train with that
25      team.


                         TSG Reporting - Worldwide· 877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-20 Filed 02/20/20 Page 6 of 10 Page ID
                                       #:2620
                                                                              Page 130
 1      sports to have that?
 2                      MS. SPANGLER:        Same objection.
 3              A.      Yes.    But you're an attorney.              If
 4      I were an attorney, we're both doing the same
 5      job.
 6              Q.      Right.     Well, there aren't
 7      separate firms for men and women.
 8              A.      But it's essentially the same job.
 9      They're just men and we're just women.                 Our
10      makeup.      Our genetics.
11              Q.      Okay.     Well, do you think that the
12      players on the two teams are -- well, why --
13      if there are two separate teams -- I'm sorry.
14      Let me just make sure.           You don't have a
15      problem with there being separate teams for
16      men and women, right?
17              A.      No.
18              Q.      Okay.     And do you then agree that
19      the players on the two teams are not equal in
20      every respect?
21                      MS. SPANGLER:        Objection to the
22              form.     Vague.
23              A.      Yeah, I'm not really
24      understanding.
25              Q.      Well, I mean, you testified


                         TSG Reporting - Worldwide· 877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-20 Filed 02/20/20 Page 7 of 10 Page ID
                                       #:2621
                                                                              Page 131
 1      earlier about speed and strength and
 2      athleticism.       Do you think that the players on
 3      the men's team have different speed, strength
 4      and athleticism than the players on the
 5      women's team?
 6              A.      Yes.    The genetic makeup of that,
 7      yes.
 8              Q.      Okay.
 9              A.      Skill wise, I'm sure that I -- I
10      regard myself as a very, very skillful player.
11      I wouldn't doubt that I'm more skillful than
12      some of those male players.
13              Q.      What about in total ability?
14              A.      Ability is your own ability to go
15      as far as you want.          Ability is very
16      open-ended.
17              Q.      Now, do you think that -- by
18      ability I mean kind of caliber of play
19      overall.      So let's approach it this way.
20                      I mean, do you think that having
21      greater speed is a factor in a player's
22      overall soccer ability?
23              A.      I think that that's subjective.
24      I'm not a super blazingly fast player but I'm
25      a complete player.         So there's a lot of


                         TSG Reporting - Worldwide· 877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-20 Filed 02/20/20 Page 8 of 10 Page ID
                                       #:2622
                                                                              Page 140
 1      damages that are set forth in the Complaint
 2      you would be seeking in this lawsuit?
 3              A.      Yes.
 4                      MS. SPANGLER:        I don't have any
 5              other questions.
 6                      MR. FINKEL:       Nor do I.
 7                      MS. SPANGLER:        Thank you.
 8                      (Time Noted:             12:48 p.m.)
 9
10
11
12
13
14
15
16
17
18
19                              ____________________
20                              CARLI LLOYD
21
22      Subscribed and sworn to before me
23      this ___ day of __________, 2020.
24
25      _________________________________


                         TSG Reporting - Worldwide· 877-702-9580
Case 2:19-cv-01717-RGK-AGR Document 170-20 Filed 02/20/20 Page 9 of 10 Page ID
                                  #:2623




                    TSG Reporting - Worldwide· 877-702-9580
 Case 2:19-cv-01717-RGK-AGR Document 170-20 Filed 02/20/20 Page 10 of 10 Page ID
                                    #:2624
                                                                          Page 147
1    NAME OF CASE:       MORGAN v. USSF

2    DATE OF DEPOSITION:         DECEMBER 20, 2019

3    NAME OF WITNESS:        CARLI LLOYD

4    Reason codes:
           1. To clarify the record.
5          2. To conform to the facts.
           3. To correct transcription errors.
6    Page _______ Line ______ Reason _____
     From __________________ to _____________
7
     Page _______ Line ______ Reason _____
8    From __________________ to _____________

9    Page _______ Line ______ Reason _____
     From __________________ to _____________
10
     Page _______ Line ______ Reason _____
11   From __________________ to _____________

12   Page _______ Line ______ Reason _____
     From __________________ to _____________
13
     Page _______ Line ______ Reason _____
14   From __________________ to _____________

15   Page _______ Line ______ Reason _____
     From __________________ to _____________
16
     Page _______ Line ______ Reason _____
17   From __________________ to _____________

18   Page _______ Line ______ Reason _____
     From __________________ to _____________
19
     Page _______ Line ______ Reason _____
20   From __________________ to _____________

21   Page _______ Line ______ Reason _____
     From __________________ to _____________
22
                     ____________________________
23
                     CARLI LLOYD
24

25


                     TSG Reporting - Worldwide· 877-702-9580
